PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1138


ADEBOWALE OLOYEDE OJO,

                Petitioner,

           v.

LORETTA E. LYNCH,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   December 8, 2015                 Decided:   February 16, 2016


Before MOTZ, KING, and KEENAN, Circuit Judges.


Petition for review granted; vacated and remanded by published
opinion. Judge King wrote the opinion, in which Judge Motz and
Judge Keenan joined.


ARGUED: Henry Caleb Griffin, GRIFFIN AND GRIFFIN, Annapolis,
Maryland, for Petitioner. Stefanie A. Svoren-Jay, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.     ON
BRIEF: Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, Civil Division, John S. Hogan, Assistant Director,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.
KING, Circuit Judge:

     Adebowale Oloyede Ojo, a native of Nigeria and the adopted

son of a United States citizen, petitions for review of the

decision of the Board of Immigration Appeals (the “BIA”) denying

a motion to reopen his removal proceedings.                  In so ruling, the

BIA relied on its administrative interpretation of a provision

in the Immigration and Nationality Act (the “INA”) relating to

adopted children, codified at 8 U.S.C. § 1101(b)(1)(E)(i).                      That

provision    is   not   ambiguous   in       the   way   asserted    by   the   BIA,

however, and thus does not contain a gap that Congress has left

for the BIA to fill.       Moreover, the BIA’s interpretation — which

summarily disregards       facially      valid     state   court    orders      —   is

contrary to law.        We therefore grant the petition for review,

vacate the BIA’s decision, and remand for further proceedings.



                                      I.

                                      A.

     Before addressing the particulars of Ojo’s case, we briefly

sketch the    relevant    statutory      framework       governing    citizenship

for foreign-born children.          Section 1431(a) of Title 8 provides

that “[a] child born outside of the United States automatically

becomes a citizen of the United States when [three] conditions”

are satisfied:



                                         2
      •      First, “[a]t least one parent of the child is a
             citizen of the United States, whether by birth or
             naturalization”;

      •      Second, “[t]he child is under the age of eighteen
             years”; and

      •      Finally, “[t]he child is residing in the United
             States in the legal and physical custody of the
             citizen parent pursuant to a lawful admission for
             permanent residence.”

An    adopted     child    qualifies     as       a   “child”       for    purposes      of

§ 1431(a) if he was “adopted by a United States citizen parent”

and       satisfies      the    relevant          requirements        of      8     U.S.C.

§ 1101(b)(1).      See § 1431(b).

      Section 1101(b)(1)(E)(i), in turn, defines a child as “an

unmarried       person    under    twenty-one         years    of     age,”       who   was

“adopted while under the age of sixteen years if the child has

been in the legal custody of, and has resided with, the adopting

parent or parents for at least two years.”                          The INA does not

provide its own definition of the term “adopted,” specify any

requirements for a proper adoption, or contemplate the BIA’s

involvement in any adoption proceedings.

      A     foreign-born       child   who       fails   to     obtain      citizenship

remains an alien.         See 8 U.S.C. § 1101(a)(3).                The Department of

Homeland Security (the “DHS”) — acting on behalf of the Attorney

General — has the power to order certain aliens removed from the

United      States,      including     any       alien   who    has       committed      an

“aggravated felony.”            See 8 U.S.C. § 1227(a)(2)(A)(iii).                      For
                                             3
purposes         of    § 1227(a)(2)(A)(iii),         an   “aggravated        felony”      is

defined in § 1101(a)(43).

                                              B.

                                              1.

      The pertinent facts of this case are not in dispute.                              Ojo

was born in Nigeria on August 28, 1983, and he lawfully entered

the United States in August 1989.                   Two weeks later, on September

14, 1989, when Ojo was just six years old, his uncle — a United

States citizen — became Ojo’s legal guardian.                           More than ten

years later, on June 19, 2000, when Ojo was sixteen, Ojo’s uncle

and the uncle’s wife filed a petition to adopt Ojo.                           On January

24, 2001, after Ojo had turned seventeen, the Circuit Court for

Montgomery            County,     Maryland    (the    “Maryland       state       court”),

entered a judgment of adoption.

      Between          2009     and   2012,   Ojo   was   convicted     of    two    drug-

related offenses, either of which qualifies as an “aggravated

felony” under 8 U.S.C. § 1101(a)(43)(B).                        On May 6, 2013, in

light       of   Ojo’s     convictions,       and    alleging    that    Ojo      had    not

derived citizenship as an adopted child under 8 U.S.C. § 1431

and     8    U.S.C.       § 1101(b)(1)(E),          the   DHS    charged       him      with

removability            from      the     United      States     under        8      U.S.C.

§ 1227(a)(2)(A)(iii).

      On May 15, 2014, an immigration judge (the “IJ”) determined

that Ojo was removable from this country by clear and convincing

                                              4
evidence.       The IJ explained that, because Ojo turned sixteen on

August 28, 1999, and was not adopted by his citizen uncle until

he was already seventeen years old, he did not qualify as an

adopted child under § 1101(b)(1)(E).                   As a result, Ojo had not

derived    citizenship   from    his       adoptive      father     (his    biological

uncle) pursuant to § 1431.

     On June 25, 2014, the BIA received Ojo’s notice of appeal

of the IJ’s decision.          On September 10, 2014, in support of a

request for a remand to the IJ, Ojo advised the BIA that his

adoptive    father    would    seek    a       nunc   pro    tunc   order    from    the

Maryland    state    court    specifying         that       Ojo’s   adoption   became

effective before he turned sixteen. 1                 Ojo asserted that the court

would likely grant such an order because — between the time Ojo

entered the United States at age six in 1989 and the approval of

his adoption in 2001 — he had lived continuously as the child of

his adoptive father.

     On October 31, 2014, the BIA agreed with the IJ that Ojo

was removable, recognizing that Ojo had the burden of proving

his citizenship claim and showing that his adoption occurred

before    his    sixteenth    birthday.          Relying      on    the   judgment    of


     1 The Latin phrase “nunc pro tunc” translates literally as
“now for then.”   See John Gray, Lawyer’s Latin 100 (2002).  An
order entered nunc pro tunc has “retroactive legal effect
through a court’s inherent power.”   See Black’s Law Dictionary
1237 (10th ed. 2014).


                                           5
adoption    of    January     24,    2001,       the    BIA      ruled       that    Ojo   was

seventeen when adopted.             Accordingly, the BIA decided that he

did not qualify as an adopted child under § 1101(b)(1)(E) for

purposes of derivative citizenship under § 1431.                              The BIA also

concluded    that   Ojo’s     representation            that     his    adoptive         father

would seek an order from the Maryland state court making Ojo’s

adoption effective nunc pro tunc to a date before he turned

sixteen did not warrant a remand to the IJ.                            Consequently, the

BIA dismissed Ojo’s appeal.

      On November 24, 2014, Ojo filed a timely motion to reopen

his   removal    proceedings,       supported          by    a   nunc    pro    tunc     order

entered on October 29, 2014, by the Maryland state court.                                  That

order made Ojo’s adoption effective on August 27, 1999, the day

before he turned sixteen.                By a decision of January 12, 2015,

the BIA denied Ojo’s motion to reopen, observing that it “does

not   recognize     nunc     pro    tunc   adoption          decrees         after   a   child

reaches    the   age    limit      for    both    the       filing      of    the    adoption

petition and decree.”          For that principle, the BIA relied on its

prior decisions in Matter of Cariaga, 15 I. & N. Dec. 716 (BIA

1976), and Matter of Drigo, 18 I. & N. Dec. 223 (BIA 1982).

                                           2.

      In its Matter of Cariaga decision, the BIA had established

a blanket rule that “[t]he act of adoption must occur before the

child     attains      the   age     [specified             in   the     INA],”      thereby

                                            6
precluding any consideration of a nunc pro tunc order entered

after the relevant birthday but made effective before that date.

See 15 I. & N. Dec. at 717.              According to the BIA, “[t]hrough

the imposition of an age restriction on the creation of the

adoptive    relationship,       Congress      has   attempted      to      distinguish

between bona fide adoptions, in which a child has been made a

part of a family unit, and spurious adoptions, effected in order

to   circumvent     statutory     restrictions.”          Id.         Thereafter,     in

Matter of Drigo, the BIA relied on its Cariaga decision and

rejected the       contention     that   “a    decree    of    adoption      is    fully

effective as of the date entered nunc pro tunc and is entitled

to recognition for immigration purposes.”                  See 18 I. & N. Dec.

at 224.     The BIA’s Drigo decision emphasized that “[i]t was

Congress’    intent     that      the    age    restriction           in   [8     U.S.C.

§ 1101(b)(1)(E)(i)] be construed strictly.”                Id. 2

      In   other    words,   on    the   premise        that    its    decisions      in

Cariaga and Drigo would deter fraudulent and spurious adoptions,

the BIA embraced an interpretation of § 1101(b)(1)(E)(i) that

flouted the effective dates of adoptions set forth in facially


      2The version of 8 U.S.C. § 1101(b)(1)(E)(i) applicable in
Cariaga and Drigo required that the putative child be adopted
before turning fourteen.     In 1981, Congress amended that
provision and changed age fourteen to age sixteen.          See
Immigration and Nationality Act of 1981, Pub L. No. 97–116,
§ 2(b), 95 Stat. 1611, 1611 (codified as amended at 8 U.S.C.
§ 1101(b)(1)(E)(i)).


                                         7
valid nunc pro tunc orders entered by the various state courts

of    this    country.       Multiple        federal          courts   thereafter       cast

substantial doubt on the BIA’s Cariaga/Drigo rule.                              See, e.g.,

Cantwell v. Holder, 995 F. Supp. 2d 316 (S.D.N.Y. 2014); Hong v.

Napolitano,     772    F.    Supp.    2d     1270       (D.    Haw.    2011);    Gonzalez-

Martinez v. DHS, 677 F. Supp. 2d 1233 (D. Utah 2009).

       Only one of our sister courts of appeals has heretofore

addressed the viability of the Cariaga/Drigo rule in a published

opinion.       In Amponsah v. Holder, the Ninth Circuit concluded

“that the BIA’s blanket rule against recognizing nunc pro tunc

adoption     decrees     constitutes       an     impermissible         construction     of

§ 1101(b)(1)     and     that   case-by-case            consideration      of    nunc    pro

tunc adoption decrees is required.”                       See 709 F.3d 1318, 1326

(9th   Cir.    2013).        The     Ninth       Circuit       withdrew   its     Amponsah

opinion a few months later, in September 2013, after the BIA

advised the court that it was considering whether to overrule or

modify the Cariaga/Drigo rule.               See Amponsah v. Holder, 736 F.3d

1172 (9th Cir. 2013).

                                             3.

       In support of his motion to reopen his removal proceedings,

Ojo invoked several of the federal court decisions discrediting

the    Cariaga/Drigo        rule.      The        BIA,    however,      rejected       those

decisions      across-the-board        as        “not    binding.”         Specifically

addressing      the    Ninth       Circuit’s        Amponsah       opinion,      the    BIA

                                             8
observed that Ojo’s “reliance on [Amponsah] is misplaced as this

decision was withdrawn.”              The BIA did not acknowledge that the

Ninth Circuit withdrew its Amponsah opinion because of the BIA’s

assurance     to    that     court    in    2013    that    it    was    revisiting    the

Cariaga/Drigo rule — the very rule on which the BIA then relied

in January 2015 to refuse to reopen Ojo’s removal proceedings.

      On    February        10,   2015,     Ojo    filed    a    timely     petition   for

review of the BIA’s decision denying his motion to reopen.                              We

possess jurisdiction pursuant to 8 U.S.C. § 1252.

                                             4.

      On July 8, 2015, during the pendency of this proceeding,

the   BIA   modified        the    Cariaga/Drigo         rule    in   its    precedential

decision in Matter of Huang, 26 I. & N. Dec. 627 (BIA 2015).

The   Huang     decision          related    that        Congress     imposed     an   age

restriction        in   8    U.S.C.       § 1101(b)(1)(E)(i)            because   it   was

concerned about “fraudulent adoptions that have no factual basis

for the underlying relationship,” as well as adoptions that,

“despite      having        the    appearance       of     validity,        are   actually

motivated by a desire to circumvent the immigration laws.”                             See

id. at 629-30.          Huang also explained, however, that “the blanket

rule [from Cariaga and Drigo] we have applied for many years is

too limiting in that it does not allow us to adequately consider

the interests of family unity.”               Id. at 631.



                                             9
       Pursuant to the new Huang rule, the BIA will recognize a

nunc pro tunc order relating to an adoption “where the adoption

petition was filed before the beneficiary’s 16th birthday, the

State in which the adoption was entered expressly permits an

adoption decree to be dated retroactively, and the State court

entered such a decree consistent with that authority.”                           See 26

I. & N. Dec. at 631.                On July 22, 2015, pursuant to Rule 28(j)

of   the      Federal       Rules     of    Appellate    Procedure,       the   Attorney

General notified our Court of the Huang decision and asserted

that, “under the new framework set forth in [Huang], Petitioner

[Ojo] still did not derive citizenship under 8 U.S.C. § 1431.” 3



                                              II.

       We review the BIA’s denial of a motion to reopen removal

proceedings for abuse of discretion.                        See Lin v. Holder, 771

F.3d       177,    182    (4th     Cir.    2014).     For   our   Court    to   grant   a

petition          for    review,    the    BIA’s    decision   must   be    “arbitrary,


       3At oral argument, the Attorney General’s counsel
maintained that her client would be entitled to press an
additional contention if this matter were remanded:      that Ojo
cannot qualify for citizenship under 8 U.S.C. § 1431(a) because
he did not become a legal permanent resident (an “LPR”) prior to
turning eighteen.   The LPR issue was an alternative ground for
the IJ’s ruling that Ojo is a non-citizen removable from this
country. The BIA did not reach the LPR issue, so it is not ripe
for our review in this proceeding.    See Mulyani v. Holder, 771
F.3d 190, 196 (4th Cir. 2014) (“[R]eview of an IJ decision is
permissible only to the extent that the BIA adopted it.”).


                                              10
capricious, or contrary to law.”           See Nken v. Holder, 585 F.3d

818, 821 (4th Cir. 2009).



                                    III.

     The dispute presented here between Ojo and the Attorney

General centers on the statutory phrase, “adopted while under

the age of sixteen years.”          See 8 U.S.C. § 1101(b)(1)(E)(i).

More specifically, we must determine whether the term “adopted”

plainly denotes the effective date of an adoption, or whether

that term is ambiguous and could instead signify the date that

the act of adoption occurred.             Only if the term “adopted” is

ambiguous may we accord Chevron deference to the BIA’s policy of

summarily   disregarding     nunc    pro     tunc    orders      relating   to

adoptions conducted in the various state courts of this country

— a policy engendered in the Cariaga/Drigo rule and recently

modified in Huang.     See Chevron, U.S.A., Inc. v. Nat. Res. Def.

Council, Inc., 467 U.S. 837 (1984).

                                     A.

     Congress has charged the Attorney General, and in turn the

BIA, with administering significant portions of the INA.                    See

Fernandez   v.   Keisler,   502   F.3d    337,   343-44   (4th   Cir.   2007).

Thus, we generally evaluate the BIA’s interpretations of the

INA’s provisions by following the two-step approach announced by

the Supreme Court in Chevron.        See Barahona v. Holder, 691 F.3d

                                     11
349, 354 (4th Cir. 2012).              At Chevron’s first step, we “examine

the statute’s plain language; if Congress has spoken clearly on

the precise question at issue, the statutory language controls.”

Barahona, 691 F.3d at 354 (internal quotation marks omitted).

If Congress has not so spoken, in that “the statute is silent or

ambiguous,    we    defer      to    the    agency’s    interpretation       if     it   is

reasonable.”       Id. (internal quotation marks omitted).

      To resolve the initial inquiry under Chevron’s first step,

we focus “purely on statutory construction without according any

weight to the agency’s position.”                    See Mylan Pharm., Inc. v.

FDA, 454 F.3d 270, 274 (4th Cir. 2006).                          That is so “because

‘[t]he traditional deference courts pay to agency interpretation

is not to be applied to alter the clearly expressed intent of

Congress.’”        Id.    at    274    (quoting      Bd.    of    Governors,       FRS   v.

Dimension Fin. Corp., 474 U.S. 361, 368 (1986)).

      Preparing     to    handle      the    tools     of   statutory    construction

prompts us to emphasize, as we have frequently, that “the plain

language of the statute is . . . the most reliable indicator of

Congressional intent.”              See, e.g., Soliman v. Gonzales, 419 F.3d

276, 281–82 (4th Cir. 2005).                If Congress’s intent is clear from

the   plain   text,      “then,      this    first     canon     is   also   the    last:

judicial inquiry is complete.”                See Barnhart v. Sigmon Coal Co.,

534 U.S. 438, 462 (2002) (internal quotation marks omitted).                             As

the Supreme Court has recently reiterated, however, “the meaning

                                             12
— or ambiguity — of certain words or phrases may only become

evident when placed in context.”              See King v. Burwell, 135 S.

Ct. 2480, 2489 (2015) (internal quotation marks omitted).                        We

therefore must “read the words in their context and with a view

to their place in the overall statutory scheme.”                   Id. (internal

quotation marks omitted).

                                        B.

                                        1.

     We begin with the text of the relevant statute.                        To be

considered    a   “child”    for     purposes    of    derivative    citizenship

under 8 U.S.C. § 1431, an adopted child must, in pertinent part,

be “adopted while under the age of sixteen years.”                  See 8 U.S.C.

§ 1101(b)(1)(E)(i).       A child is “adopted,” of course, through an

“adoption.”

     An   adoption   is     “[t]he    creation    by    judicial    order   of   a

parent-child relationship between two parties.”               See Black’s Law

Dictionary 58 (10th ed. 2014); see also Black’s Law Dictionary

49 (6th ed. 1990) (defining “adoption” as the “[l]egal process

pursuant to state statute in which a child’s legal rights and

duties toward his natural parents are terminated and similar

rights and duties toward his adoptive parents are substituted”);

Black’s Law Dictionary 63 (3d ed., rev. 1944) (similar).                      The

formal    legal     act     of     adoption      “creates    a      parent-child

relationship between the adopted child and the adoptive parents

                                        13
with    all    the       rights,   privileges,          and     responsibilities         that

attach to that relationship.”                     See Black’s Law Dictionary 58

(10th ed. 2014).

       In   short,       an    “adoption,”    as      defined       and    commonly     used,

contemplates a formal judicial act.                          Furthermore, it is well

understood that, in the United States, our various state courts

exercise full authority over the judicial act of adoption.                                See

Adoptive      Couple      v.   Baby   Girl,     133     S.    Ct.    2552,     2565    (2013)

(Thomas, J., concurring) (observing that “[a]doption proceedings

are adjudicated in state family courts across the country every

day,   and    domestic         relations   is      an    area    that      has   long   been

regarded      as     a    virtually    exclusive         province         of   the    States”

(internal quotation marks omitted)).

       With those principles in mind, we discern no indication

from the text of § 1101(b)(1)(E)(i) — or from any other aspect

of the statutory scheme created in the INA — that Congress

intended to alter or displace the plain meaning of “adopted.”

The term “adopted” thus carries with it the understanding that

adoption proceedings in this country are conducted by various

state courts pursuant to state law.                     Plainly, therefore, a child

is “adopted” for purposes of § 1101(b)(1)(E)(i) on the date that

a state court rules the adoption effective, without regard to

the date on which the act of adoption occurred.



                                             14
                                           2.

       Viewing 8 U.S.C. § 1101(b)(1)(E)(i) in the broader context

within which Congress legislates confirms our plain reading of

the statute.       Although the Constitution commits to the federal

legislature       the    power     “[t]o    establish       an    uniform          Rule     of

Naturalization,”         see    Const.     art. I,   § 8,        cl. 4;          Johnson    v.

Whitehead, 647 F.3d 120, 130 (4th Cir. 2011), it has long been a

hallmark of our federalism principles that full authority over

domestic-relations            matters      resides    not        in        the     national

government, but in the several States.                See Ex parte Burrus, 136

U.S.   586,    593-94     (1890)    (“The    whole   subject          of    the    domestic

relations of husband and wife, parent and child, belongs to the

laws of the States and not to the laws of the United States.”).

       To that end, “the Federal Government, through our history,

has    deferred    to    state-law       policy    decisions       with          respect    to

domestic relations.”            See United States v. Windsor, 133 S. Ct.

2675, 2691 (2013) (relying on De Sylva v. Ballentine, 351 U.S.

570, 580 (1956), wherein the Supreme Court itself observed that,

“[t]o determine whether a child has been legally adopted, for

example,      requires    a    reference    to    state   law”);           see    also     Full

Faith and Credit Act, 28 U.S.C. § 1738 (codifying federal policy

of deference to state court orders).                      It is not surprising,

then, that the federal courts might look suspiciously upon a

federal agency that treads on a traditional judicial domain of

                                           15
the various States.                See Solid Waste Agency of N. Cook Cty. v.

U.S.     Army      Corps      of    Eng’rs,       531    U.S.       159,     172-73     (2001)

(explaining        that      the    courts    expect      a     “clear     indication”       of

congressional          intent       when     an     “administrative          interpretation

alters       the     federal-state           framework        by     permitting        federal

encroachment upon a traditional state power”).

       Here, if Congress had intended a modified definition of the

term    “adopted”       for     purposes      of     federal        immigration       law   and

sought to place the interpretation thereof in the hands of an

administrative agency, such as the BIA, Congress would have made

that intention “unmistakably clear.”                       See Gregory v. Ashcroft,

501    U.S.     452,    460    (1991)       (internal     quotation        marks      omitted)

(acknowledging         that     “the       States    retain        substantial     sovereign

powers       under     our    constitutional            scheme,      powers     with     which

Congress does not readily interfere”).                          Congress did not, for

example, specify requirements in the INA that, if met, would

confer upon a child the status of “adopted” for purposes of

federal       immigration           law.          Nor     did       Congress     explicitly

circumscribe state authority over adoptions in the immigration

context, as it has elsewhere.                     See Adoptive Couple, 133 S. Ct.

at    2557    (majority       opinion)       (observing         that   the    Indian    Child

Welfare Act of 1978 “establishes federal standards that govern

state-court          child         custody        proceedings          involving        Indian

children”).          Nor did Congress expressly confer on the Attorney

                                               16
General or the BIA any power to override the States’ traditional

control      over    adoptions.           See    8     U.S.C.       § 1103(g)        (outlining

powers and duties of Attorney General under INA).

       Instead, in 8 U.S.C. § 1101(b)(1)(E)(i), Congress chose the

simple phrase, “adopted while under the age of sixteen years.”

The inclusion of an age requirement in the statute — without

more — cannot be read to create some power of federal agency

review       over    state     court      adoption          orders.          Thus,     when    an

individual has been “adopted” under § 1101(b)(1)(E)(i) depends

on    the    effective      date     of   the    adoption          as   set    forth      in   the

relevant      state    court       instruments.              Cf.    Carachuri-Rosendo          v.

Holder, 560 U.S. 563, 576-78 (2010) (explaining that federal

immigration         court    must     look      to     state       conviction        itself    to

determine      whether       state    offense         is    “aggravated       felony”      under

INA).

       Put     succinctly,          the    plain           meaning      of    “adopted”        in

§ 1101(b)(1)(E)(i)           forecloses         the    BIA’s       summary     disregard       of

facially      valid     nunc    pro       tunc       orders    relating        to     adoptions

conducted by the various state courts.                         Although the BIA — in

its recent Huang decision — has jettisoned the Cariaga/Drigo

rule’s absolute prohibition on giving any effect to such orders

in immigration matters, the BIA nonetheless has continued to

automatically deny recognition to some.                            The term “adopted” is

not     ambiguous      under       Chevron’s          first     step,        and    the    BIA’s

                                                17
interpretations      that   circumscribe    reliance     on   nunc   pro    tunc

orders are not entitled to deference.

     In these circumstances, it was contrary to law for the BIA

not to recognize the nunc pro tunc order in Ojo’s case.                     As a

result, the BIA abused its discretion in denying Ojo’s motion to

reopen his removal proceedings. 4



                                    IV.

     Pursuant   to    the   foregoing,     we    grant   Ojo’s   petition    for

review and vacate the BIA’s decision denying Ojo’s motion to

reopen his removal proceedings.           We remand to the BIA for such

other and further proceedings as may be appropriate.

                                                PETITION FOR REVIEW GRANTED;
                                                        VACATED AND REMANDED




     4 We need not reach any issue of whether the Attorney
General or the DHS is entitled to demonstrate that a particular
state court nunc pro tunc order evinces a fraudulent or spurious
adoption.   Importantly, the Attorney General conceded at oral
argument that there are no indications of fraud with respect to
the 2014 nunc pro tunc order relating to Ojo’s adoption in the
Maryland state court.


                                    18